DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Amendment
This office action is in response to amendments filed on 02/10/2021.
Claim Rejections - 35 USC § 103
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunazuka et al. (US Pub. No. 2006/0154713 A1 hereinafter referred to as Sunazuka) in view of Tsurumoto (US Pub. No. 2010/0099469 A1) and "Client-side prediction" (https://en.wikipedia.org)(17 March 2015).
As per claims 1 and 18, Sunazuka teaches a method and non-transitory computer-readable storage medium storing a program executable by a processor of a terminal device to perform for motion synchronization of a virtual object (abstract), the method comprising: detecting, by processing circuitry, a first accumulation time and a second accumulation time, the first accumulation time being accumulated from a previous speed update of the virtual object, and the second accumulation time being accumulated from a previous location update of the virtual object (Figs. 7 and 10 and paragraphs [0012], [0014], [0019]-[0021], [0035], [0086], [0092], and [0098] teaches storing positional and speed vector information for a virtual object over a period of times in order to present a current positional information and predict, based on past position and speed vector, future positional information); updating a speed of the virtual object when the first accumulation time reaches a speed update condition (Fig. 10 and paragraphs [0086] and [0092] information regarding the virtual object is updated in order to stay current); updating a location of the virtual object when the second accumulation time reaches a preset location update condition (Fig. 10 and paragraphs [0086] and [0092] information regarding the virtual object is updated in order to stay current); detecting a motion control operation on the virtual object by a user (paragraph [0092] see example braking, acceleration, ect.); determining a set of motion control parameters for the virtual object based on the motion control operation (paragraph [0092] player input is used to determine motion controls for the object), the set of motion control parameters including at least a speed control parameter and a location control parameter (paragraph “operation signals input from the operation unit 96 (representing accelerator opening amount, handle operating angle, brake depression angle, etc.) space data and moving object data etc.” with paragraph [0086] indicating input device, 96, including keyboard, game controller (paragraph [0067]), ect. are used to receive commands which set the speed and position (examiner recognizes that speed would be a component of position as well) such as by acceleration or angle of the game controller (see handle paragraph [0067]) and paragraphs [0037] and [0098] wherein vehicle data which is used in the game system include speed and direction data which would additionally give position as updated overtime.  Specifically one of ordinary skill in the art would recognize that a input device for a vehicle which includes an accelerator opening amount would be used to control the amount of acceleration and the brake depression angle would be used to control the amount of deceleration which would be used to set a speed at a given time and that the handle operating angle would be used to indicate a direction.); updating the location of the virtual object based on the speed of the virtual object and the set of motion control parameters (paragraph [0092] location is updated based on all motion control parameters including previous car related data and current player input).  Sunazuka does not teach a method of comprising a preset speed update time; resetting the first accumulation time after the speed of the virtual object is updated; the preset speed update time being greater than the preset location update time; resetting the second accumulation time after the location of the virtual object is updated; sending a motion control operation request including the set of motion control parameters to a server for the server to control motion of the virtual object synchronously with the terminal device; determining whether a difference between a first update location of the virtual object updated by the terminal device and a second update location of the virtual object updated by the server is greater than a threshold; linearly moving the virtual object from the first update location to the second update location when the difference is determined to be greater than the threshold; and updating the location of the virtual object to the first update location when the difference is determined 
As per claim 2, Sunazuka teaches a method wherein the detecting the first accumulation time and the second accumulation time comprises: detecting, at an interval of n ticks, the first accumulation time and the second accumulation time, each of the n ticks being a unit of time used by the terminal device, and n being a positive integer (Figs. 7 and 10, see positional information as a factor of time).
As per claims 3 and 19, Sunazuka does not teach a method and medium further comprising: receiving a motion update synchronization packet from the server, after the server updates the location and the speed of the virtual object based on the set of motion control parameters; and updating, by the processing circuitry of the terminal device, the speed of the virtual object based on the motion update synchronization packet.  However, Sunazuka teaches the server preforming position determination function (paragraph [0095]) and Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto and Client-side prediction, since Sunazuka is modifiable to specifically use client-side prediction in order to allow the client device to quickly update the movement data of an object during a game in order to avoid latency issues while insuring that the actual location and speed, as determined by the server in order to have one agreed upon location, is used when an 
As per claims 4 and 20, Sunazuka does not teach a method and medium further comprising: receiving, by the processing circuitry of the terminal device, a motion update synchronization packet from a server; and updating the speed and the location of the virtual object based on the motion update synchronization packet.  However, Sunazuka teaches the server preforming position determination function (paragraph [0095]) wherein motion data includes speed related data (Fig. 10) and Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto and Client-side prediction, since Sunazuka is modifiable to specifically use client-side prediction in order to allow the client device to quickly update the movement data of an object during a game in order to avoid latency issues while insuring that the actual location and speed, as determined by the server in order to have one agreed upon location, is used when an update is possible thereby avoiding an unfair race by having one device providing inaccurate location and movement data.
As per claim 5, Sunazuka teaches a method wherein the updating the speed of the virtual object comprises: determining a speed update trend of the virtual object and a value of an acceleration of the virtual object corresponding to the speed update trend based on the motion update (paragraph [0092] see acceleration via accelerator open amount or the updating in the decrease via braking which would represent a speed change and cause an update to the speed); and updating the speed of the virtual object based on the speed update trend and the value of the acceleration of the virtual object (paragraph [0092] see acceleration via accelerator open amount or the updating in the decrease via 
As per claim 6, Sunazuka teaches a method wherein the updating the location of the virtual object comprises: determining a current direction of motion and the speed of the virtual object (paragraphs [0037] and [0098] vector is determined, speed x direction, and used to determine position); and updating the location of the virtual object based on the current direction of motion and the speed of the virtual object (paragraphs [0037] and [0098] vector is determined, speed x direction, and used to determine position).
	As per claim 7, Sunazuka does not teach a method wherein the preset speed update time is a preset multiple of the preset location update time, the preset multiple being an integer greater than 3.  However, Sunazuka teaches determining an estimated second positional information (paragraphs [0086] 
	As per claim 8, Sunazuka teaches a method wherein the speed and/or location of the virtual object is updated according to a character controller (paragraph [0092] see example braking, acceleration, ect.).
	As per claim 9, Sunazuka teaches a method further comprising: defining a motion model of the virtual object based on the character controller, the motion model being implemented using a shape, the virtual object being in a physical world of a virtual scenario (Figs. 2-4 see race cars which are controlled according to the determined motion (paragraph [0092]) and represented by a shape); performing linear projection of the motion model when the speed or the location of the virtual object is updated (Fig. 11, position updated overtime in a linear format); and updating the speed or the location of the virtual object by querying a current speed or a current location of the virtual object in the physical world of the virtual scenario (paragraphs [0037], [0092], and [0098] position determined based on control and motion parameters).  Sunazuka does not teach a capsule shape.  However, it would have been obvious to one of ordinary skill in the art to use a variety of shapes to represent the virtual objects 
	As per claim 11, Sunazuka teaches a method further comprising: receiving, by interface circuitry of the terminal device from a scenario editor, first data of a three-dimensional (3D) scenario that includes a topographic walking layer (Fig. 4 see track), a static object (Fig. 4, see barrier on the side), and a dynamic object (Fig. 4 see cars), the first data including topographic walking layer data (Fig. 4), first physical collision data of the static object (paragraph [0039] see collision), and second physical collision data of the dynamic object (paragraph [0039] see collision), the first data being identical to second data of the 3D scenario, the second data being received by the server from the scenario editor, the scenario editor being used to edit the 3D scenario that the virtual object interacts with (paragraph [0039] see collision).
	As per claim 12, Sunazuka does not teach a method further comprising: calculating, after a motion update synchronization packet is received from a server, a location difference between the location of the virtual object and a second location of the virtual object, the location being determined by the processing circuitry of the terminal device, and the second location being indicated in the motion update synchronization packet; and moving the virtual object linearly from the location to the second location in a preset number of frames when the location difference is greater than a preset terminal location difference.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]) wherein if a certain threshold of error is exceeded an object on the client side is updated to confirm with the location send from the server side (paragraph [0003]) and Tsurumoto teaches moving an object from a current position to a determined position after a period of time has elapsed in order to show movement 
	As per claim 13, Sunazuka teaches a method for motion synchronization of a virtual object (abstract), the method comprising: detecting, by circuitry (paragraph [0095] positional information can be generated on the server), a system accumulation time, the system accumulation time being accumulated from a previous speed and location update of the virtual object by the server (Figs. 7 and 10 and paragraphs [0012], [0014], [0019]-[0021], [0035], [0086], [0092], and [0098] teaches storing positional and speed vector information for a virtual object over a period of times in order to present a current positional information and predict, based on past position and speed vector, future positional information); and updating a speed and a location of the virtual object by the processing circuitry when the system accumulation time reaches a preset system update condition (Figs. 7 and 10 and paragraphs [0012], [0014], [0019]-[0021], [0035], [0086], [0092], and [0098] teaches storing positional and speed vector information for a virtual object over a period of times in order to present a current positional information and predict, based on past position and speed vector, future positional information).   Sunazuka does not teach a preset update time nor receiving a motion control operation request from a terminal device, the motion control operation request including a set of motion control parameters, the set of motion control parameters including at least a speed control parameter and a location control parameter; updating the speed and the location of the virtual object based on the set of motion control parameters; generating a motion update synchronization packet; determining whether a difference between a first update location of the virtual object updated by the terminal device and a second update location of the virtual object updated by the server is greater than a threshold; linearly moving “operation signals input from the operation unit 96 (representing accelerator opening amount, handle operating angle, brake depression angle, etc.) space data and moving object data etc.” with paragraph [0086] indicating input device, 96, including keyboard, game controller (paragraph [0067]), ect. are used to receive commands which set the speed and position (examiner recognizes that speed would be a component of position as well) such as by acceleration or angle of the game controller (see handle paragraph [0067]) and paragraphs [0037] and [0098] wherein vehicle data which is used in the game system include speed and direction data which would additionally give position as updated overtime.  Specifically one of ordinary skill in the art would recognize that a input device for a vehicle which includes an accelerator opening amount would be used to control the amount of acceleration and the brake depression angle would be used to control the amount of deceleration which would be used to set a speed at a given time and that the handle operating angle would be used to indicate a direction.), Tsurumoto teaches a gaming system (abstract) comprising updating positional information as a factor of a preset time period (paragraph [0082]), and Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]) wherein a threshold error value is used wherein when the error exceeds a certain value the location of the object is updated to the use the server determined location (paragraph 
	As per claim 14, Sunazuka teaches a method wherein the detecting the system accumulation time comprises: detecting, at an interval of n ticks, the system accumulation time, each of the n ticks 
	As per claim 15, Sunazuka does not teach a method further comprising: generating a motion update synchronization packet; and sending the motion update synchronization packet to the terminal device.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto and Client-side prediction, since Sunazuka is modifiable to specifically use client-side prediction in order to allow the client device to quickly update the movement data of an object during a game in order to avoid latency issues while insuring that the actual location and speed, as determined by the server in order to have one agreed upon location, is used when an update is possible thereby avoiding an unfair race by having one device providing inaccurate location and movement data.
	As per claim 16, Sunazuka teaches a method further comprising: updating the speed and the location of the virtual object when the server detects that the virtual object switches a motion state (paragraphs [0092] and [0095] motion updated based on input which changes a state (i.e. acceleration)).  Sunazuka does not teach generating a motion update synchronization packet; and sending the motion update synchronization packet to the terminal device.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]).   Hence, it would have been obvious to one of ordinary skill in the art at the 
	As per claim 17, Sunazuka does not teach a method wherein the method further comprises: determining a location difference between a first location of the virtual object and the location of the virtual object, the first location being an updated location of the virtual object reported by the terminal device, and the location being updated most recently by the server; and updating the location of the virtual object to be the first location reported by the terminal device when the location difference is less than a preset server location threshold.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]) wherein if a certain threshold of error is exceeded an object on the client side is updated to confirm with the location send from the server side (paragraph [0003]) and Tsurumoto teaches moving an object from a current position to a determined position after a period of time has elapsed in order to show movement of the object (paragraph [0082]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto and Client-side prediction, since Sunazuka is modifiable to use the updating feature of Client-side prediction in order to insure that a correction is made in the displayed location if the error is greater than a set amount thereby insuring that the games agree between different client devices.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunazuka et al. (US Pub. No. 2006/0154713 A1 hereinafter referred to as Sunazuka), Tsurumoto (US Pub. No. 2010/0099469 A1), and "Client-side prediction" (https://en.wikipedia.org)(17 March 2015) in view of Pottinger et al. (US Pub. No. 2007/0207844 A1 hereinafter referred to as Pottinger).
	As per claim 10, Sunazuka does not teach a method wherein the character controller is an expandable character controller that controls the virtual object and a second virtual object in a virtual game scenario; the virtual object is an infantryman; the second virtual object is a cavalryman; and the defining the motion model of the virtual object based on the character controller includes: defining, by using the character controller, a first motion model having a first combination of first parameters and first settings for the infantryman and a second motion model having a second combination of second parameters and second settings for the cavalryman, the first motion model supporting a linear motion of the infantryman in a direction, the second motion model supporting a circular motion or a variable circular motion of the cavalryman.  However, Pottinger teaches a virtual game world comprising different character models such as cavalryman and infantry for play of the game wherein the cavalrymen and infantry act in a certain manner (abstract and paragraph [0037]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto, Client-side prediction, and Pottinger, since Sunazuka is modifiable to apply the motion update to other known game types, such as shown by Pottinger such as war games, in order to allow for those game to also accurately track the movement of the characters in more a real-time fashion in order to avoid undue delay due to lag in communication and thereby expanding the uses of the system of Sunazuka.
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Applicant argues that amended claims overcome the previous combination of prior arts with a focus on “one common smoothing algorithm would be to check each visible object's client-side location to see if it is within some error epsilon of its server-side location” is above a certain level “If not, the client-side's information is updated to the server-side directly (snapped because of too much desynchronization) (snapped because of too much desynchronization)” the process is to use the server side position and if it is below “if the client-side location is not too far, a new position between the client-side and server-side is interpolated; this position is set to be within some small step delta from the client-side location, which is generally judged to be "small enough" to be unobtrusive to the user.” then the process is to use a client determined position.  Specifically this teaches the steps of updating the positon to the second position, determined server side, if the error is great and to use the position of the client side, first position, if the error is below a value.  Additionally examiner notes that the position determined on the client side would also not change if the error is below a value such as being at or near zero as to make no visual or game difference since this would be wasted processing steps to update a position already proper.  Therefore examiner contends the amended steps are obvious over the prior art as at least reading on the known method of client-side prediction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le et al. (US Pub. No. 2014/0024447 A1) teaches a gaming system comprising a motion state comprising motion information wherein when an error between determined states occurs the server side determined state is applied to the associated gaming devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/16/2021